                                                                       UNITED STATES GOVERNMENT


                                                        memorandum
  DATE:      02/08/2019

  FROM:      Jennifer S. Torbett
             U.S. Probation Officer

SUBJECT:     William Scott Frazier
             Crim. No. 4:12-CR-17-001 (CDL)
             Request for Early Termination

     TO:     Clay D. Land
             Chief U.S. District Judge

           The attached is a request for early termination of the above-captioned offender’s term of
           supervised release.

           On October 28, 2017, the supervised release period of 36 months commenced. William
           Scott Frazier has complied with the rules and regulations of supervised release, has met the
           criteria for early termination as outlined in the Monograph 109 as approved by the
           Administrative Office of the United States Courts, and is no longer in need of supervision.
           It is accordingly recommended that William Scott Frazier be discharged from supervision.

           Mr. Frazier has had no violations since the commencement of his supervised release. The
           Financial Litigation Unit began garnishing a monthly portion of his government assistance
           to satisfy his restitution requirements beginning in November 2018. Mr. Frazier has no
           other special conditions, and also suffers from a terminal illness, along with several other
           medical conditions.

           The government has been contacted and concurs with our recommendation. Should the
           Court concur, an Order is attached for signature.

            Attachment




            Jennifer S. Torbett
            U.S. Probation Officer

            JST/ jst

            Read and Approved:


                                                                          February 8, 2019
            James C. Ham                                                  Date
            Supervising U.S. Probation Officer
RE:   William Scott Frazier                        Page 2
      4:12-CR-00017-001 (CDL)

Court Action:
XX                      Concur
                        Do Not Concur

s/Clay D. Land                          2/8/2019
Clay D. Land                            Date
Chief U.S. District Judge
✎GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:12-CR-17-001 (CDL)

        WILLIAM SCOTT FRAZIER

William Scott Frazier has complied with the rules and regulations of supervised release, has met the
criteria for early termination as outlined in the Monograph 109 as approved by the Administrative
Office of the United States Courts, and is no longer in need of supervision. It is accordingly
recommended that William Scott Frazier be discharged from supervision.

                                                             Respectfully submitted,




                                                             Jennifer S. Torbett
                                                             U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.

       Dated this      8th         day of   February                    , 2019.




                                                            s/Clay D. Land
                                                            CLAY D. LAND
                                                            CHIEF U.S. DISTRICT JUDGE
